DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/30/22, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 7-12, filed 3/30/22, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Brian Altmiller on 5/12/22.

	The application has been amended as follows: 
In the Claims:
	Claim 8. (Canceled)

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closet prior art includes previously cited Hu et al. (US8483012 herein after “Hu”) and Sears et al. (US20100101320 herein after “Sears”).
	Hu teaches modifying a driving voltage for an ultrasonic sensor based on a detected distance.  Sears teaches determining a distance of the surface from a transducer, wherein when the distance is less than a predefined distance, the amplitude of output pulses from the transducer is reduced.  Therefore, the prior art teaches controlling the output or drive signal from the ultrasound transmitter/transducer based on a distance to the surface (target) being less than a predetermined distance.  
	This is contrary to the instance invention which does not alter the driving signal based on a determined distance, rather on the duration of the received reflected pulse relative to a threshold.  The prior art fails to teach, suggest, or make obvious analyzing the received signal as compared to a threshold and further fails to teach increasing the drive signal when the time difference (determined from the received reflected signal compared to the threshold) decreases.  
	Therefore, claims 1-7 are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/12/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861